  Case 19-24954       Doc 8     Filed 07/30/19 Entered 07/30/19 13:43:41               Desc Main
                                  Document     Page 1 of 42




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Ditech Financial, LLC
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 52911

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                                 Bankruptcy Case No. 19-24954
                                                                Chapter 13
MARILYN R MONSON                                  MOTION TO TERMINATE AUTOMATIC
                                                  STAY AS TO DITECH FINANCIAL, LLC
               Debtor.                            AND FOR IN-REM RELIEF PURSUANT
                                                        TO 11 U.S.C.A. § 362 (d)(4)


         Ditech Financial, LLC. ("Ditech”), hereby moves the Court pursuant to 11 U.S.C.,

Section 362, for an order terminating the automatic stay and for In-Rem Relief Pursuant to 11

U.S.C.A. § 362(d)(4) with respect to the following described real property (the "Property")

located in Utah County, State of Utah:

               Lot 10, Plat "A", Castle Glen Estates, according to the Official Plat
               thereof as recorded in the office of the Utah State County
               Recorder, State of Utah.

               Commonly known as 11041 North 5730 West, Highland, Utah
               84003;


so that it may proceed with the foreclosure process on its security interest in the property. This
  Case 19-24954          Doc 8    Filed 07/30/19 Entered 07/30/19 13:43:41        Desc Main
                                    Document     Page 2 of 42




motion is based on the following.

                                    STATEMENTS OF FACTS

       1.      That on or about March 27, 2007, Borrower, Gary L. Monson, executed the

Promissory Note in the original principal sum of $248,000.00 (“Note”), along with a Deed of

Trust, originally in favor of Mortgage Electronic Registration Systems Inc. as nominee for

America’s Wholesale Lender, which granted a security interest in the real property, located at

11041 North 5730 West, Highland, Utah 84003 (the “Property”). Copies of the Note and Deed

of Trust are attached hereto as Exhibit “A”.

       2.      The Note and beneficial interest in the Deed of Trust was subsequently transferred

from America’s Wholesale Lender to BAC Home Loan Servicing LP FKA Countrywide Home

Loans Servicing LP, was then transferred to Green Tree Servicing LLC, and is now held by

Ditech Financial LLC FKA Green Tree Servicing LLC. Copies of the Assignments are attached

hereto as Exhibit “B”.

       3.      Borrower has defaulted under the terms of the Note and Mortgage by failing to

make the monthly payments due on July 1, 2010, and all subsequent payments.

       4.      As a result of Borrower’s default under the terms of the Note and Trust Deed,

Ditech Financial LLC substituted Halliday Watkins & Mann P.C. as the successor trustee of the

Trust Deed on June 8, 2018. A copy of the recorded Substitution of Trustee is attached as

Exhibit “C”.

       5.      On December 3, 2018, Halliday Watkins & Mann, P.C. scheduled a Trustee’s

Sale for December 3, 2018 at 9:00 A.M. A copy of the December 3, 2018 Notice of Sale is

attached hereto as Exhibit “D”.

       6.      On December 3, 2018, borrower Gary Lynn Monson filed bankruptcy case no. 18-
  Case 19-24954          Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41            Desc Main
                                   Document     Page 3 of 42




28987 The case dismissed on January 14, 2019.

       7.      On February 25, 2019, Halliday Watkins & Mann, P.C. scheduled a Trustee’s

Sale for April 1, 2019, at 9:00 AM. A copy of the April 1, 2019, Notice of Sale is attached

hereto as Exhibit “E”.

       8.      On April 1, 2019, Borrower Gary Lynn Monson filed case no. 19-22105. The case

dismissed on May 8, 2019 for failure to file the proper paperwork.

       9.        On June 3, 2019, Halliday Watkins & Mann. P.C. scheduled a Trustee’s Sale for

July 8, 2019, at 9:00 AM. A copy of the July 8, 2019 Notice of Sale is attached hereto as Exhibit

“F”.

       10.     On July 8, 2019, the Debtor filed the underlying case. Although this is the

Debtor’s first filing this year it is the eighth Chapter 13 filing in this district involving either

Gary Lynn Monson or the Debtor since 2011 as follows:

11-22630             Filed 03/03/2011; Dismissed for Other Reason on 03/23/2011

11-27187             Filed on 5/7/2011; Dismissed for Failure to File Information on 7/6/2011

13-25730             Filed on 5/20/213; Dismissed for Other Reason on 7/26/2013

13-32539             Filed on 11/30/2013; Dismissed for Other Reason on 1/16/2014

16-21332             Filed on 2/25/2016; Dismissed for Failure to Pay Filing Fee on 3/16/2016

16-30053             Filed on 11/4/2016; Dismissed for Failure to Pay Filing Fee on 12/2/2016

18-28987             Filed on 12/03/2018; Dismissed for Other Reason on 1/14/2019

19-22105             Filed 4/1/2019; Dismissed after Motion from Trustee on 5/8/2019;

19-24954             Present Case, Filed 7/8/2019
  Case 19-24954        Doc 8     Filed 07/30/19 Entered 07/30/19 13:43:41             Desc Main
                                   Document     Page 4 of 42




                                      ARGUMENT

       1.      Court should grant relief from the Stay

       11 U.S.C.A. 362(d)(1) provides that relief from the stay shall be granted for cause (1)

cause and (2) (A) the debtor does not have an equity in such property and (B) such property is

not necessary to an effective reorganization. There is cause to terminate the stay under 362(d)(1)

based upon the scheme by borrower and debtor, to hinder, delay, or defraud Ditech Financial,

LLC and grounds to terminate the stay since the borrower and debtor have filed multiple times

on the eve of scheduled trustee sales, the Debtor does not have equity in the Property and the

Property is not necessary for an effective reorganization.

       A.      Cause to Terminate the Stay Due to the Scheme to Delay and/or Hinder Ditech
               Financial, LLC.

       Borrower and debtor have engaged in a sophisticated scheme involving the filing of

multiple bankruptcy cases over 8 years, most if not all of these filings on the eve of multiple

foreclosure sales. The arrearage has continued to increase during this time, with the amount

owing on the loan exceeding $201,969.12 in arrearage payments, late fees, and costs. The only

intent has been to prevent foreclosure for as long as possible. It is clear that Debtor is is engaged

in a scheme to delay, hinder or defraud Secured Creditor, and using the bankruptcy code as a

weapon to further delay Secured Creditor. As such, cause exists to terminate the automatic stay.

       2.      Relief from Stay under 362(d)(4)

       11 U.S.C.A. 362(d)(4) provides for relief from the stay shall be binding on the property

for two years from the date of the entry of the order.

       With respect to a stay of an act against real property by a creditor whose claim is secured
       by an interest in such real property, if the court finds that the filing of the petition was
       part of a scheme to delay, hinder, or defraud creditors that involved:
               (A)     transfer of all or part ownership of, or other interest in, such real property
  Case 19-24954          Doc 8    Filed 07/30/19 Entered 07/30/19 13:43:41            Desc Main
                                    Document     Page 5 of 42




          without the consent of the secured creditor or court approval.
                  (B)      multiple bankruptcy filings affecting such real property.
          If recorded in compliance with applicable State laws… be binding in any other case
          under this title filed not later than 2 years after the date of order.

          In the present case, Borrowers and Debtor’s successive bankruptcy petitions coupled with

the timing of these petitions on the eve of foreclosure sales demonstrates that this petition is part

of a scheme to delay, hinder, or defraud creditor affecting the Property. Therefore, Ditech

requests that the Court order be binding on the property for the next two years.

          3.     Waiver of Rule 4001(a)(3) 14 Day Waiting Period

          Pursuant to Rule 4001(a)(3) an order granting a motion for relief from an automatic stay

made in accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry

of the order, unless the court orders otherwise (emphasis added). The Court should waive the

14-day waiting period based upon the scheme to delay, hinder and defraud Ditech Financial,

LLC. Therefore, Ditech Financial, LLC requests that the stay be terminated effective

immediately upon the Court signing the Order Terminating the Stay.

          WHEREFORE, Ditech Financial, LLC moves the Court for the following relief:

          1.     That the evidentiary hearing to be held within thirty days of the date of this

motion in accordance with 11 U.S.C., Section 362, be the final evidentiary hearing on this

matter;

          2.     That the automatic stay pursuant to 11 U.S.C., Section 362, be modified and

terminated to permit Ditech Financial, LLC to immediately exercise its rights and remedies

under applicable state and federal law;

          3.     That any order granting relief from the stay be binding on the Property pursuant to

11 U.S.C.A. § 362(d)(4) in that no automatic stay will be in effect for a period of two years in
  Case 19-24954       Doc 8     Filed 07/30/19 Entered 07/30/19 13:43:41               Desc Main
                                  Document     Page 6 of 42




respect to the Debtor’s real property located in Utah County, and legal described as:

               Lot 10, Plat "A", Castle Glen Estates, according to the Official Plat
               thereof as recorded in the office of the Utah State County
               Recorder, State of Utah.

              Commonly known as 11041 North 5370 West, Highland, Utah 84003

       4.     With respect to Rule 4001(a)(3), for immediate enforcement of any order for relief

granted herein;

       5.     That in the event an order dismissing this case is entered prior to the hearing on

Ditech Financial, LLC’s motion that the court retain jurisdiction for the limited purpose of both

hearing and ruling on Ditech Financial, LLC’s motion.

       DATED this 30th day of July, 2019.

                                           /s/ Brian J. Porter
                                          Brian J. Porter
                                          Attorney for Ditech Financial, LLC
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                          Document     Page 7 of 42




                        EXHIBIT “A”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                          Document     Page 8 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                          Document     Page 9 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 10 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 11 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 12 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 13 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 14 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 15 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 16 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 17 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 18 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 19 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 20 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 21 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 22 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 23 of 42




                        EXHIBIT “B”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 24 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 25 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 26 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 27 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 28 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 29 of 42




                        EXHIBIT “C”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 30 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 31 of 42




                        EXHIBIT “D”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 32 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 33 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 34 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 35 of 42




                        EXHIBIT “E”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 36 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 37 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 38 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 39 of 42




                        EXHIBIT “F”
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 40 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 41 of 42
Case 19-24954   Doc 8   Filed 07/30/19 Entered 07/30/19 13:43:41   Desc Main
                         Document     Page 42 of 42
